Exhibit 10.19 SUBSCRIPTION AGREEMENT This Subscription Agreement (this “Agreement”), dated as of December [], 2007, by and among HemoBioTech, Inc., a Delaware corporation (the “Company”), and each subscriber identified on the signature page hereto (each a “Subscriber” and collectively the “Subscribers”). Whereas, the Company intends to offer for sale, and the Subscribers intends to purchase, up to [number] units (“Units”), at the price of $[ ] (the “Unit Purchase Price”) for an aggregate of $6,000,000, each Unit consisting of one share of the Company’s common stock, $.001 par value (“Common Stock”), and a warrant exercisable for the purchase of one share of Common Stock (the “Warrants”); Whereas, the Company and the Subscribers are executing and delivering this Agreement in reliance upon an exemption from securities registration afforded by the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation D”) as promulgated by the United States Securities and Exchange Commission (the “SEC”) under the
